DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “313” (see figure 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities:
The supplementary noted in paragraphs [0039]-[0048] should be deleted or amended accordantly because they are copy of the originally filed claims and claims are not proper in the specification as they change during the prosecution of the application.
Paragraph [0049] in page 19 should be deleted. This information has been included in the proper place of the specification in the preliminary amendment.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai ("Detection of the Gaze Direction for Detection of the Driver's Status", IEICE technical report, November 14, 2003, vol. 103, no. 453, pages 67-72) in view of Amano ("Image Interpolation by the High Dimensional Nonlinear Projection Using kBPLP Method", The translations of the Institute of Electronics, Information and Communication Engineers, April 1,2003, vol. J86-D-II, no. 4, pages 525-534) (see also AAPA specification paragraph [0002]) and further in view of Koshinaka (US 20110202487 A1).
Regarding claims 1, 9 and 10, Shirai discloses extracting image data in an original image and generating a prediction model by performing machine learning on learning data including the image data by using a teaching signal representing classification of the image data (abstract section 3.2.1 learning method Shirai discloses that an image including a facial region, an image including a small amount of the facial region, and a background image not including the facial region are cut out of an input image, and used as a learning pattern by providing a teacher signal thereto, and that a neural network, which detects a facial region by using the learning pattern, is learned); selecting, out of other image data different from the image data, another image data in which an error in classification based on the prediction model is larger than a predetermined threshold and adding the selected another image data to the learning extracting a plurality of image data and searching for an object by using a sliding window scheme. The sliding window scheme is a scheme to search for an object by sliding a region of a predetermined window size at a predetermined slide width in the entire region of an original image”) Shirai and Amano are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Shirai the sliding window disclosed by Amano y AAPA. The suggestion/motivation for doing so would have been to search for object (AAPA paragraph [0002]). Koshinaka discloses updating the prediction model by repeating the machine learning in the learning data in which the another image data is added (figure 6 paragraphs [0030] and [0063] Koshinaka specifically discloses “The what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")
Regarding claim 3, Shirai, Amano and Koshinaka disclose claim 1, Koshinaka also discloses selecting the image data in which an error in classification based on the prediction model is larger than a predetermined threshold out of the image data and 
Regarding claim 4, Shirai, Amano and Koshinaka disclose claim 1, Koshinaka also discloses the extraction unit extracts the image data that includes a portion of an object in the original image (figure 6 paragraphs [0030] and [0063]-[0065] Koshinaka specifically discloses “Further, the statistical model learning device adopts such a configuration as a cycle is formed of extracting the subsets 613 by the data classification means 601, creating the statistical models by the statistical model learning means 602, acquiring the recognition results 616 by the data recognition means 603, calculating the information amounts by the information amount calculation means 604, and adding the other data 615 to the training data 612 by the data selection means 605; and the cycle is repeated until a predetermined condition is satisfied”)
Regarding claim 5, Shirai, Amano and Koshinaka disclose claim 1, Koshinaka also discloses the learning unit repeats the machine learning until the average error in the learning data becomes smaller than or equal to a predetermined value (paragraphs [0030] and [0063]-[0065] Koshinaka specifically discloses “Further, the statistical model learning device adopts such a configuration as a cycle is formed of extracting the 
Regarding claim 6, Shirai, Amano and Koshinaka disclose claim 1, Amano also discloses the sliding window has a rectangular shape window (Amano section 4.2.1 preprocessing obtaining a learning example. See also Applicant Admitted Prior Art (AAPA) specification paragraph [0002])
Regarding claim 8, Shirai, Amano and Koshinaka disclose claim 1, Shirai also discloses the teaching signal is a signal based on a label applied to the image data (abstract section 3.2.1 learning method Shirai discloses that an image including a facial region, an image including a small amount of the facial region, and a background image not including the facial region are cut out of an input image, and used as a learning pattern by providing a teacher signal thereto, and that a neural network, which detects a facial region by using the learning pattern, is learned)
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
:
Enomoto (US 20050276481 A1) discloses particular-region detection method and apparatus, and program therefor.
Kaneda (US 20120033853 A1) discloses information processing apparatus, information processing method, and storage medium.
Moon (US 8401248 B1) discloses method and system for measuring emotional and attentional response to dynamic digital media content.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JUAN A TORRES/Primary Examiner, Art Unit 2636